DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on June 25, 2020, along with an Information Disclosure Statement filed on the same date.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent Claim 15 appears to be directed towards a computer program (software per se), which is not one of the four categories of patent eligible subject matter.  It is noted that Claim 15 recites a non-transitory computer readable medium (which is statutory subject matter) but the non-transitory computer readable medium is not necessarily a part of the claim – the preamble of independent claim 15 should be rewritten to explicitly require a statutory subject matter (i.e., a non-transitory computer readable medium storing a computer program, the computer program  comprising executable instructions that when executed…).  Dependent Claims 16-20 are rejected under the same rationale as Claim 15, above.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 2, 4, 5, 8, 9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghafourifar et al. (hereinafter Ghafourifar), US 2016/0191472 A1, published on June 30, 2016, in view of Pecka et al. (hereinafter Pecka), US 2016/0226844 A1, published on August 4, 2016.
With respect to independent Claim 1, Ghafourifar teaches an apparatus for generating an encrypted email message, comprising: 
a memory configured to store: a first symmetric encryption key unique to a first class of users; a second symmetric encryption key unique to a second class of users, the second class of users being a subset of the first class of users; a third symmetric encryption key unique to a third class of users, the third class of users being a subset of the first class of users that is different from the second class of users (see ¶¶ 0045-56, showing different examples of APC system access permission settings – Ghafourifar makes it clear that various groups can be defined, and a skilled artisan would understand that a person could belong to different groups, and that different groups can be different subsets of a larger group (i.e., different teams within an organization); see also ¶ 0004, showing that customized encryption keys may be applied to particular groups in order to enhance the security of the access permission settings; see also ¶ 0058, showing that any suitable form of encryption may be used to encrypt portions of a document/message).
a hardware processor configured to: construct an email message that is addressed to a plurality of recipients (see Fig. 4, ¶¶ 0043, 0056, 0062, showing that the sender selects a plurality of recipients (groups of recipients) to receive a message/document), comprising: 
a first portion of the message that is designated to be viewable by each of the plurality of recipients, wherein each of the recipients is in the first class of users; a second portion of the message that is designated to only be viewable by a first recipient from among the plurality of recipients, wherein the first recipient is in the second class of users; and a third portion of the message that is designated to only be viewable by a second recipient from among the plurality of recipients, wherein the second recipient is in the third class of users (see Fig. 3, ¶¶ 0042-43, showing that a message may be partitioned and that particular recipients may be precluded from viewing one or more specified portions of the message). 
apply a cipher, using the first encryption key, to the first portion of the message to generate a first encrypted portion of the email message; apply the cipher, using the second encryption key, to the second portion of the message to generate a second encrypted portion of the email message; apply the cipher, using the third encryption key, to the third portion of the message to generate a third encrypted portion of the email message (see Fig. 4, ¶ 0056, showing that after the document/message is partitioned and access permission is set for recipients, the system modifies AES encryption keys for each portion of the document with different permission settings, and each portion of the document with different permission settings may then be encrypted with a different AES key).
transmit the email message to a server (see Fig. 4, ¶ 0056, showing that the message is upload to a server for transmission to desired recipients in the desired format(s)).

Ghafourifar does not appear to explicitly illustrate a symmetric encryption key unique to a class of users, but Ghafourifar makes it clear that different forms of encryption may be used (see ¶ 0058), and a skilled artisan would understand that the shared documents/messages can be protected with symmetric encryption keys (see ¶ 0035) in order to further control privacy controls for the document/message.  Ghafourifar makes it clear that the sender/creator is able to specify different classes of users that are able to view particular portions of a document/message, and that the message is encrypted accordingly to ensure that intended portions are viewed by intended recipients (see ¶ 0043).  In addition, the teachings of Pecka can be relied upon for an explicit showing of using symmetric keys to encrypt portions of messages for different recipients.
Pecka is directed towards multiple recipient message encryption (see Pecka, Title, Abstract).  Pecka teaches that a message can be divided into a plurality of parts and that each part can be encrypted for a particular user (or group of users) who is authorized to access it (see Pecka, ¶¶ 0024-27).  Pecka teaches that a symmetric encryption mechanism can be used instead of an asymmetric encryption mechanism (as discussed in Ghafourifar, above)  and further teaches that each part of the message may be encrypted using a different key, but nevertheless Pecka ensures that only authorized recipients are able to see particular portions of the message (see Pecka, ¶¶ 0016-17, 0019, 0026).  Pecka illustrates sending a message to everyone in an organization, but only one portion of the message is viewable by every recipient while other portions are viewable by a different combination of subgroups (see Pecka, Fig. 5, ¶¶ 0019, 0044-47).  A skilled artisan would have modified the encryption used in Ghafourifar to include the symmetric encryption as suggested by Pecka in order to ensure that each recipient is able to access the intended portions of the message according to the access privileges (see Pecka, ¶¶ 0011-12, 0037), thus allowing the sender to securely send a single message to multiple recipients (or groups of recipients) without having to create a different message for each recipient or each group.
 

With respect to dependent Claim 2, Ghafourifar in view of Pecka teaches the apparatus of claim 1, as discussed above, and further suggests wherein the hardware processor is further configured to receive an input designating: the first portion of the email message as viewable by each of the plurality of recipients; the second portion of the email message as viewable by the first recipient from among the plurality of recipients; and the third portion of the email message as viewable by the second recipient from among the plurality of recipients (see Fig. 3, ¶¶ 0042-43, 0056, showing that certain portions of the document/message are blocked for particular users – it is apparent that some portions can be viewable by only one user (or group of users) while other portions may be viewable by all except one user (or group of users)).

With respect to dependent Claim 4, Ghafourifar in view of Pecka teaches the apparatus of claim 2, as discussed above, and further suggests wherein the input comprises highlighting text in the email message (see Ghafourifar, ¶ 0056).

With respect to dependent Claim 5, Ghafourifar in view of Pecka teaches the apparatus of claim 1, as discussed above, and while Ghafourifar and Pecka do not appear to explicitly mention wherein the cipher is a block cipher, as discussed above with respect to Claim 1, Ghafourifar makes it clear that any suitable form of encryption may be utilized to encrypt portions of a document/message (see Ghafourifar, ¶ 0058), and a skilled artisan would understand that a corresponding type of cipher would be utilized with a desired form of encryption.


With respect to Claims 8, 9, 11, 14-16, and 18, these claims are directed towards a method and a computer program comprising steps and/or features recited in Claims 1, 2, 4, and 5, respectively, and are thus rejected under the same rationale as those claims, above.



6.	Claims 3, 6, 7, 10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghafourifar in view of Pecka, and further in view of DeLuca et al. (hereinafter DeLuca), US 9,189,775 B2, issued on November 17, 2015.
With respect to dependent Claim 3, Ghafourifar in view of Pecka teaches the apparatus of claim 2, as discussed above, and further suggests wherein: the input comprises selections made from a list of recipients in a drop-down menu; and the drop-down menu comprises a plurality of selectable option fields (see Ghafourifar, ¶¶ 0007, 0042-43, 0056; see also Pecka, ¶¶ 0042-45 – while Ghafourifar and Pecka do not appear to explicitly illustrate a drop-down menu, they makes it clear that the creator/sender can designate particular recipients for particular portions, and a skilled artisan would understand that this can be achieved in various ways, including via drop-down menus, as further illustrated by DeLuca, below).
DeLuca is directed towards message distribution and viewing rules in a network (see DeLuca, Title, Abstract).  Similarly to Ghafourifar and Pecka, DeLuca describes restricting access to a portion of a message to particular users (see DeLuca, Fig. 3).  DeLuca illustrates a user interface for determining the access rights for a portion of a message, where the user can use a menu to select a desired group of users for a particular portion of the message (see DeLuca, Fig. 4, col. 4, lines 18-39).  Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to incorporate the features of DeLuca’s user interface into the user interface of Ghafourifar and/or Pecka in order to allow the user to quickly select intended recipients for a particular portion of a message (see DeLuca, col. 1, lines 16-20, col. 4, lines 18-39).

With respect to dependent Claim 6, Ghafourifar in view of Pecka teaches the apparatus of claim 1, as discussed above, and while Ghafourifar and Pecka do not appear to explicitly discuss wherein the hardware processor is further configured to: cause the text in the first portion of the message to appear in a first format on a display; cause the text in the second portion of the message to appear in a second format on the display; and cause the text in the third portion of the message to appear in a third format on the display, the teachings of DeLuca can be relied for an explicit showing of this limitation.  DeLuca is directed towards message distribution and viewing rules in a network (see DeLuca, Title, Abstract).  As discussed above, DeLuca describes restricting access to a portion of a message to particular users (see DeLuca, Fig. 3), and DeLuca explicitly shows displaying different portions in different manners, such as in a corresponding color or font (see DeLuca, col. 3, lines 15-20).  Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to incorporate the formatting features of DeLuca into the user interface of Ghafourifar and/or Pecka in order to allow the user to quickly determine different portions and/or intended recipients of the message (see DeLuca, Fig. 4, col. 3, lines 15-20, col. 4, lines 25-28).

With respect to dependent Claim 7, Ghafourifar in view of Pecka and DeLuca teaches the apparatus of claim 6, as discussed above, and further teaches wherein: the first format comprises a first text color; the second format comprises a second text color; and the third format comprises a third text color (see DeLuca, col. 3, lines 15-20).

With respect to dependent Claims 10 and 17, these claims are directed towards the method and the computer program comprising steps and/or features recited in Claim 3, and are thus rejected under the same rationale as Claim 3, above.

With respect to dependent Claims 12, 13, 19, and 20, these claims are directed towards the method and the computer program comprising steps and/or features recited in Claims 6 and 7, respectively, and are thus rejected under the same rationale as those claims, above.



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179